Citation Nr: 1145446	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  04-03 278	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

S. Heneks, Counsel



INTRODUCTION

The Veteran served on active duty from December 1961 to September 1965. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefit sought on appeal.  

In a January 2006 decision, the Board denied the claim.  The Veteran appealed the Board's January 2006 decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in May 2007, the Court ordered that the motion for remand be granted and remanded the part of the Board's decision denying service connection for bilateral hearing loss for proceedings consistent with the Joint Motion for Remand (Joint Motion) filed in this case. 

In October 2007, the Board remanded for further development to comply with the May 2007 Joint Motion.  In February 2009, the Board denied the claim.  The Veteran appealed the Board's February 2009 decision to the Court.  In April 2011, the Court issued a Memorandum Decision, which set aside the February 2009 decision and remanded the matter for further proceedings consistent with the decision.

Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he has bilateral hearing loss as a result of acoustic trauma during service.  In his December 2002 claim, the Veteran reported that he had hearing loss due to noise from working on the flight line.  He indicated that his hearing loss began in 1963.  He stated in his April 2003 notice of disagreement (NOD) that he was a fire control technician working on the tarmac and had to constantly take off his ear protection while working near the airplanes to communicate.  

During his August 2008 QTC examination, the Veteran added that he served as a weapons construction system mechanic and was also exposed to loud noises from radar equipment, power supply, and aircraft.  He denied post-service noise exposure and indicated that he worked as a restaurant/bar owner.  

In a December 2008 statement, the Veteran noted that when he left service, he had what he felt was water on the ear that he still has today.  He also stated that "I had low levels of noise that I accepted as normal."

The Board finds that the Veteran is competent to report that he was exposed to noise while working on the flight line and from radar equipment and power supply.  He is also competent to report that he felt he had water on the ear at the time of his separation that he still has today.

As previously stated, the Veteran had a QTC examination in August 2008.  The examiner indicated that the Veteran's audiometric configuration demonstrated a 3000 hz notch for both ears which is consistent with a noise-induced hearing loss.  The examiner concluded that based on a review of the claims file showing no evidence of hearing loss on the entrance and exit examinations or within one year following discharge from service, it is less likely as not that the Veteran's hearing loss was caused by or a result of acoustic trauma incurred during military service.  

The Court concluded that this opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In particular, the Court noted that although the examiner determined that the Veteran's hearing loss was consistent with noise exposure and recognized his in-service noise exposure, it is not evident where, other than service, the exposure may have originated.  Additionally, the examiner did not consider Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Lastly, the Court determined that the Board must address the Veteran's December 2008 statements.  Accordingly, a remand is necessary for another VA examination.  

The following is a summary of the Veteran's in-service audiometric readings.   

The Veteran's service treatment records were absent for complaints, treatment, or diagnoses of hearing loss.  On the December 1961 enlistment examination, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
0 (10)
0 (10)
5 (10)
LEFT
0 (15)
0 (10)
-5 (5)
0 (10)
5 (10)

(NOTE:  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

On the authorized audiological evaluation in January 1963 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
0 (10)
0 (10)
0 (5)
LEFT
-5 (10)
-5 (5)
0 (10)
0 (10)
5 (10)





On the authorized audiological evaluation in February 1964 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
0 (10)
5 (15)
10 (20)
10 (15)
LEFT
0 (15)
-5 (5)
5 (15)
10 (20)
5 (10)

Finally, on the August 1965 separation audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-10 (-5)
LEFT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-10 (-5)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate his claim for service connection for bilateral hearing loss.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  

Based on a review of the claims folder and the examination findings, including the service treatment records, the Veteran's statements, and the August 2008 QTC examination, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current hearing loss is the result of acoustic trauma from airplanes, radar equipment, and power supply during the Veteran's period of service (December 1961 to September 1965) as opposed to its being more likely due to some other factor or factors.  

The examiner should consider the in-service audiological findings on the December 1961 enlistment examination, January 1963 hearing conservation data document, February 1964 hearing conservation data document, and August 1965 separation examination.  The examiner should also consider the Veteran's competent reports that at the time of his separation from service, he felt what he thought was water on the ear that he still has today and that "I had low levels of noise that I accepted as normal."  The examiner should also note that post-service, the Veteran worked as a restaurant/bar owner.  

2.  After an appropriate period of time or after the Veteran indicates that he has no further evidence to submit, the Veteran's claim for service connection for bilateral hearing loss should be readjudicated.  In the event that the claim is not resolved to the satisfaction of the Veteran, he and his representative should be provided a supplemental statement of the case (SSOC) which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  He should be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


